COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  CAMOCO, LLC, D/B/A PRT                            §
  STAFFING-EL PASO,                                             No. 08-17-00029-CV
                                                    §
               Appellant,                                         Appeal from the
                                                    §
  v.                                                            171st District Court
                                                    §
  JORGE TERRAZAS,                                             of El Paso County, Texas
                                                    §
               Appellee.                                       (TC#2016-DCV2502)
                                                    §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause to the trial

court for further proceedings, in accordance with this Court’s opinion. We further order that

Appellant recover from Appellee all costs of this appeal, for which let execution issue. This

decision shall be certified below for observance.


       IT IS SO ORDERED THIS 13TH DAY OF DECEMBER, 2018.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.